Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Whitcomb on 8/12/2021.

The application has been amended as follows: 
Lines 5-6 of claim 1 currently read “a tensioning device comprising an angled tensioning lever having a first leg portion and a second leg portion, a pivot bearing being disposed therebetween;”, this has been replaced with “a tensioning device comprising an angled tensioning lever, which has a first leg portion and a second leg portion, with a pivot bearing disposed therebetween;”.
Line 11 of claim 1 currently reads “first leg portion;”, this has been replaced with “first leg portion, wherein the one or more holes are displaceable relative to the displaceable bearing along a second direction, which is inclined at an angle relative to the first direction;”.
Line 17 of claim 1 currently reads “wherein the second leg portion has a tensioning means which,”, this has been replaced with “wherein the second leg portion has a tensioner which,”.
Lines 1-2 of claim 2 currently reads “further comprising a spring-elastic element on the tensioning face, said spring-elastic element being”, this has been replaced with “comprising a spring-elastic element on the tensioning face, wherein the spring-elastic element is”.

Line 2 of claim 4 currently reads “comprises an optical marking which is obscured”, this has been replaced with “comprises an optical marking, which is obscured”.
Line 2 of claim 5 currently reads “has two lateral faces which are mutually spaced”, this has been replaced with “has two lateral faces, which are mutually spaced”.
Lines 3-5 of claim 6 currently reads “elongate holes, within which the displaceable bearing is displaceable along a second direction, which is inclined at an angle relative to the first direction, the elongate holes being disposed in the lateral faces”, this has been replaced with “elongate holes, which are disposed in the lateral faces”.
Lines 3-4 of claim 8 currently reads “within the elongate hold formed”, this has been replaced with “within the elongate hole formed”.
Lines 1-2 of claim 10 currently reads “the tensioning means comprises”, this has been replaced with “the tensioner comprises”.
Line 2 of claim 11 currently reads “comprises reinforcement fibers which form a loop”, this has been amended to “comprises reinforcement fibers, which form a loop”.
Lines 1-2 of claim 14 currently reads “the installation element”, this has been replaced with “the at least one installation element”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a system wherein the one or more holes formed in the first leg portion, wherein the one or more holes are displaceable relative to the displaceable bearing along a second direction, which is inclined at an angle relative to the first direction.
The best prior art of record is Hyatt which does teach a system wherein the one or more holes formed in the first leg portion, wherein the one or more holes are displaceable relative to the displaceable bearing along a second direction.  But Hyatt does not teach that the second direction is inclined at an angle relative to the first direction, instead Hyatt teaches that the first direction and the second direction are the same direction.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the two directions inclined relative to each other because the system uses the parallel directions to help provide a locking mechanism that helps to prevent the system from unintentionally becoming disengaged and it would not be obvious to modify the system to have the directions inclined without the use of hindsight reconstruction.
Another prior art of record is Jonah which teaches a system wherein the one or more holes formed in the first leg portion, wherein the one or more holes are displaceable relative to the displaceable bearing along a second direction.  But Jonah does not teach that the second direction is inclined at an angle relative to the first direction, instead Jonah teaches that the first direction and the second direction are the same direction.
Another prior art of record is Bendl which does teach a system wherein the one or more holes formed in the first leg portion, wherein the one or more holes are displaceable relative to the displaceable bearing along a second direction.  But, Bendl does not teach that the second direction is inclined at an angle relative to the first direction, instead Bendl teaches that the first direction and the second direction are the same direction.
None of the prior arts of record teach that the two directions of the holes inclined relative to each other, and there is no obvious motivation to modify either Jonah or Bendl to have the two directions of the holes inclined relative to each other without the use of hindsight reconstruction.
Claims 2-14 are allowable due to their respective dependence on allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647